Ames, J.
In the view which we have taken of the facts of this case, as reported by the master, it has become unnecessary to pass upon the question whether the title of the defendants in the mortgaged premises was that of joint tenants or tenants in common. Whatever may have been their relative position in that respect, we do not find, upon the master’s report, that the mortgagees have had such a possession of the mortgaged premises, either separately or jointly, as to render them or either of them chargeable for rents and profits. As to one of them, it is conceded that she has never been in actual possession of the mortgaged property, or any part of it. The other, Malvina F. Wady, lived for a number of years in an upper tenement of the dwelling-house, with her husband, John H. Wady, but this occupation was under a" contract between her husband and her mother, who was supposed to be the owner of about two undivided third parts of the entire property. Mrs. Wady did not hire the tenement, and made no contract whatever in relation to it. The occupation was her husband’s occupation, and her husband was the tenant. There is nothing in the facts reported from which any implied contract on her part can be inferred, under which she became the tenant or liable to pay rent. It is immaterial that when this occupation begun she was under the mistaken impression that she was the owner of a small undivided fractional interest in the property, especially as that mistake was one into which she was led by the plaintiff. There is rtoihiug to indicate any agreement on her part that the rent for *148which her husband was chargeable should be applied towards the mortgage debt due from the plaintiff.
The decree, therefore, must be that the plaintiff may redeem on payment of the principal and interest of the note, without any allowance for rents and profits; and that the defendants recover their costs. "

Decree accordingly.